The following opinion on motion for rehearing was filed'. December 5, 1930. Former judgment of reversal vacated, and judgment of district court affirmed.
*205Heard before Goss, C. J., Rose, Dean, Good, Thompson, Eberly and Day, JJ.
Good, J.
This cause,, while pending on motion for rehearing, has been reargued and will be treated as though a rehearing had been allowed. The former opinion appears ante, p. — ,, to which the reader is referred for a full statement of the issues and the facts.
In the light of further oral argument and aided by additional briefs, we have reexamined the entire record. In the former opinion all errors discussed, save one, were determined adversely to defendant. Reversal of judgment for plaintiff was directed on the proposition that the court committed prejudicial error in admitting evidence that, since the accident resulting in plaintiff’s injury, defendant had repaired the alleged defects in its station platform. ,We are satisfied with the determination of the issues raised and discussed in the former opinion, save the one on which, reversal was directed. These questions, therefore, will not be again discussed.
Plaintiff’s injury occurred on December 13, 1926. A bridge carpenter in defendant’s employ was a witness for plaintiff, and, without objection, testified that in March or April, 1927, he examined the platform and the stringers thereunder at the point where plaintiff slipped upon the platform and received his injuries. The witness identified a photograph of the premises, which photograph was taken shortly after the accident, and testified that it showed the condition of the platform and stringers as he observed them in March or April, 1927, and that the sill was “rotten, decayed.” He was then asked to what extent it was rotten or decayed. Defendant objected for the reason that the examination was made by the witness several months after the occurrence of the alleged accident, and that evi*206dence as to the condition of the platform at the time of the examination by the witness was incompetent and immaterial. The objection was overruled, and the witness answered: “It was so rotten that it won’t take the weight of the platform, the nails would not hold It in.” On further inquiry he testified that the east end of the stringer, to the extent of six or seven feet, was fairly good, and, further, that four or five feet of the stringer was in the worst condition. The stringer to which this testimony related was the one next to the rail or outer edge of the platform. The witness was then asked as to the condition of the next two stringers nearest to the outer edge, and he testified: “They was rotten.”
It will be observed that up to this point no question of repairs had been raised in the examination. On cross-examination, the witness testified as to how the platform was constructed; that the stringers or sills of the platform were 4-inch by 6-inch timbers, and that there were five stringers in the platform. He was further asked whether the planks constituting the surface of the platform were in good condition, and he answered: “They look like they was good.” The following cross-examination appears: “Q. Well, were they, you were there? A. Yes, sir; I was there. Q. And were they solid planks ? A. Lots of planks in platforms look good until you go to take them out. Q. I am speaking about the fact as shown in this photograph and your observation there. A. You want to know, was they good? Q. Were they solid planks, I mean the two-inch planks, were they solid planks? A. No, sir; they was not good planks. Q. And did you remove any of those planks ? A; Yes, sir. Q. How many did you take up? A. We took up around 16 or 17 foot of that platform.” On redirect examination he was asked: “You say you removed the boards of the platform? A. Yes, sir. Q. Why did you do that? A. To repair the platform, put in sills. Q. Put in new sills? A. Yes, sir. (Up to this point no objection had been interposed on redirect examination.) Q. Did you replace the sill that was at the place shown between the two upright pieces in exhibit 4?” Defendant objected as in*207competent, irrelevant and immaterial. For the first time objection was made that it was not proper to show subsequent repairs as indicative of negligence at the time of the accident.
It will be observed that the question of the removal of the planks from the platform was brought out by defendant. The witness had previously testified, on direct examination, as to the rotten condition of the stringers. When defendant went into the question of removal of the planks, we think it opened up the subject of repairs.
Section 8849, Comp. St. 1922, in effect, provides that, when a part of an act or transaction has been given in evidence by one party, the whole subject may be inquired into by the other-party. Defendant brought out a part of the transaction, and plaintiff was entitled to have the whole transaction disclosed to the jury. We think there was no error in the ruling of the court in this respect. In the direct examination of the witness plaintiff scrupulously refrained from any reference to repairs made in the platform, and limited the examination of the witness to what he found as to the condition of the stringers under the platform. Defendant then showed the alteration and the removal of a part of the platform. The reason for such act was.a proper subject of inquiry on redirect examination.
An assignment of error, not discussed in our former opinion, is that the verdict is so excessive as to appear to be the result of passion or prejudice. The verdict was for $24,375. It seems large, but plaintiff’s injuries and resulting damages are great. He is 24 years of age and urn-married. He has lost a leg and must go through life a cripple. He will be forever barred from many lines of gainful employment, and his earning capacity will be greatly reduced in such occupations as will be open to him. His opportunity for contracting a desirable matrimonial alliance will be lessened. The humiliation of being maimed will be ever present. He has suffered intense and excruciating physical pain. The stump of-his leg is in such condition that he cannot continuously wear an artificial limb *208'unless he submits to a further surgical operation to remove more of the boñé- and provide an- adequate flap or cushion. ;It must'be remembered, too, that-there is no definite rule by which to measure damages in such a case. It is usually left to the sound discretion - of the jury to'determine the -amount.' Unless there is evidence to indicate that the jury •acted from caprice, passion, or prejudice, a reviewing •court will not disturb the verdict, unless it can say,-as a matter of law, that the verdict is so excessive as- to be unjust and to require a remittitur or reversal. From a careful review of the entire record, we are unable to' say that there is any evidence that the jury acted from passion, •prejudice', or caprice, and we are unable to say, as a matter of law, that the verdict is so excessive as to require a remittitur or reversal.
Other assignments of error, not discussed herein, have received consideratidn. No prejudicial error has been found.
That part of our former opinion which holds that there was prejudicial error in the reception of evidence and the judgment of reversal are withdrawn; in other respects the opinion is approved.
The judgment of the district court is
Affirmed.